Citation Nr: 1418470	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  10-49 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1964 to April 1965.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Defective hearing of the right ear was "noted" at service entrance in June 1964.

2.  The Veteran's right ear hearing loss disorder pre-existed service entrance and did not permanently increase in severity during service.

3.  Defective hearing of the left ear was not "noted" at service entrance in June 1964.

4.  The Veteran was exposed to loud noises (acoustic trauma) during service.

5.  Left ear hearing loss did not manifest in service or to a compensable degree within one year of service separation.

6.  Symptoms relating to left ear hearing loss were not chronic in service and have not been continuous since service separation.

7.  Left ear hearing loss is not etiologically related to service.

8.  Tinnitus was not incurred in and is not otherwise etiologically related to service.

9.  Pes planus (flat feet) was "noted" at service entrance in June 1964.

10.  The Veteran's pes planus disorder pre-existed service entrance and did not permanently increase in severity during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).

2.  The criteria for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013). 

3.  The criteria for service connection for bilateral tinnitus have not been met. 
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for bilateral pes planus have not been met. 
38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated September 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his service connection claims for hearing loss, tinnitus, and pes planus in June and July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, to include the Veteran's lay statements, and provided complete rationales for the opinions stated. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss (other organic disease of the nervous system) is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, tinnitus and pes planus are not chronic diseases listed under 38 C.F.R. § 3.309(a) and will therefore be adjudicated using the general principles of service connection. 

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. §§ 3.304, 3.306 (2013).

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat Veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

The Veteran contends that he has experienced symptoms of right ear hearing loss since service.  He further maintains that his military occupation as an air policeman required him to be near the flight line, which exposed him to loud noises.  

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

Upon review of service treatment records, the Board finds that defective hearing in the right ear was "noted" at service entrance in June 1964.  Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  In the charts below, the figures in parentheses represent ISO units.
The June 1964 pre-induction examination reflected the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
30 (40)
5 (15)
-10 (0)
5 (10)
LEFT
-10 (5)
-10 (0)
-5 (5)
-5 (5)
5 (10)

The examining physician specifically noted defective hearing and reported a 2 under the "H" section of the PULHES profile.  The Board notes that the PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 to 4 (medical condition or physical defect below the level of fitness for retention in military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The number "1" indicates a high level of fitness.  Id.  The "P" in PULHES stands for "Physical Capacity and Stamina, the "U" is for "Upper Extremities," the "L" for "Lower Extremities," "H" for "Hearing and Ears," the "E" for "Eyes," and the "P" fro "Psychiatric Condition."  Since some hearing impairment in the right was noted upon enlistment examination, the presumption of soundness at service entrance does not attach.  See 38 U.S.C.A. § 1111.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. at 163.  The primary question then is whether the preexisting right ear hearing loss is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt, 1 Vet. App. at 297; see also Davis, 276 F.3d at 1346 (explaining that, for non-combat Veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

Service treatment records are negative for any complaints or treatment pertinent to right ear hearing loss.  Further, the Veteran's February 1965 service separation examination report actually reflects improvement in his right ear hearing acuity.

Specifically, the February 1965 separation examination reflected the following puretone thresholds (ISO/ANSI in parentheses):




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
20 (30)
0 (10)
-10 (0)
-5 (0)
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-5 (0)

Post-service VA treatment records do not reflect complaints or treatment for right ear hearing loss until October 2008, more than 40 years after service separation.  In fact, during an October 1969 VA examination, the examiner did not note any abnormalities of the ears.  He did not indicate either way if there was hearing loss; however the only diagnosis was cancer of the bladder.  The Board finds this to be one factor weighing against a finding of right ear hearing loss aggravation in service.  Had the Veteran experienced increased symptoms of right ear hearing loss in service, it reasonable to assume that he would have sought treatment for such symptoms in service or at a reasonable time after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service).  The Veteran also filed a service connection claim for another disorder after service, but did not file a claim for hearing loss.  See Veteran's April 1965 claim for VA compensation for carcinoma of the bladder.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for right ear haring loss, when viewed in the context of his action regarding another claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain increased symptoms of right ear hearing loss in service.

The Veteran was also afforded a VA audiological examination in July 2010.  The examiner reviewed the claims file, interviewed the Veteran, performed audiometric testing, and diagnosed the Veteran with right ear moderate to mild sloping to moderately-severe sensorineural hearing loss.  As to the left ear, the examiner noted normal hearing from 250 to 2000 Hertz with mild sloping to moderate sensorineural hearing from 3000 to 8000 Hertz.  The examiner then stated that a report of medical examination dated June 1964 noted normal hearing bilaterally, except at 1000 Hertz which reveals mild hearing loss.  A report of medical examination dated February 1965 noted normal hearing bilaterally at all frequencies.  Therefore, the VA examiner opined that it was not at least as likely as not that the Veteran's in-service noise exposure contributed to a hearing loss in either ear.

The Veteran has not provided any competent evidence showing that the right ear hearing loss disorder permanently increased in severity during his period of active service.  In a February 2014 written brief, the Veteran's representative generally asserts that the pre-existing right ear hearing loss disorder was aggravated in service.  This statement is not sufficient evidence of permanent aggravation of the right ear hearing loss.  The Board finds that the service treatment records and examination reports are more probative and establish that the pre-existing right ear hearing impairment was not aggravated during active service and the Veteran did not have a hearing loss impairment upon service separation.

Accordingly, and upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's pre-existing right ear hearing loss impairment, which was noted at entrance into service, underwent any increase in severity during service.  For these reasons, the Veteran's appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss

The Veteran also contends that he has left ear hearing loss due to service.  As noted above, the Board finds that the Veteran has been diagnosed with mild sloping to moderate sensorineural hearing loss from 3000 to 8000 Hertz in the left ear.  See July 2010 VA examination report.

Further, the Board finds that the Veteran was exposed to acoustic trauma during service.  The Veteran's military occupational specialty was as an air policeman.  He specifically reported that he stood guard on the flightline where he was exposed to operational B52 engines throughout his shifts in preparation of missions or while being repaired.  The Board finds the Veteran's statements credible.  Further, the Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a similar duty MOS of "security forces" have "moderate" exposure to hazardous noise.  As an air policeman who stood guard on the flightline, the Veteran experienced extensive noise exposure during service.

Next, the Board finds that left ear hearing loss was not diagnosed either during service or within a year of service.  In this regard, service treatment records are absent for complaints, diagnosis, or treatment for left ear hearing loss.  Further, the service separation examination revealed normal hearing bilaterally for the 500 Hz to 4000 Hz frequencies.   

Following service, the first suggestion of left ear hearing loss did not appear until 2008, approximately 40 years after service separation.  For these reasons, the Board finds that left ear hearing loss did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss are not applicable in this case.

The evidence also fails to show that symptoms of the Veteran's left ear hearing loss were chronic in service.  The Board notes that the Veteran has not alleged that left ear hearing loss symptoms were chronic in service.  Also, as noted above, service treatment records are negative for complaints, diagnosis, or treatment for left ear hearing loss.  As such, the Board finds that left ear haring loss symptoms were not chronic in service.

The Board further finds that symptoms of left ear hearing loss have not been continuous since service separation in April 1965.  In this regard, the Veteran has specifically asserted that he experienced right ear hearing loss symptoms after service, but not left ear hearing loss.  For example, in an October 2008 VA treatment record, the Veteran stated that he has had right ear hearing loss since service.  In a June 2009 VA treatment note, the Veteran stated that he thought his right ear hearing loss was due to the flightline work in service.  In an August 2009 VA treatment note the Veteran stated that he had difficulty hearing in the right ear.  In his notice of disagreement dated October 2010, the Veteran stated that he has experienced difficulty hearing on the phone using his right ear since service.  In the July 2010 VA examination report, the Veteran reported hearing loss in both ears, but mainly in the right.  The Board finds that these statements by the Veteran weigh against a finding of continuous symptoms of left ear hearing loss since service separation.  

Further, although the Veteran did seek treatment in 2008 for hearing loss, the Board finds that the absence of post-service complaints, findings, or diagnosis for over 40 years after service is another factor that tends to weigh against a finding of continuous symptoms of left ear hearing loss after separation from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  As noted above, during an October 1969 VA examination, the examiner did not note any abnormalities of the ears.  He did not indicate either way if there was hearing loss; however the only diagnosis was cancer of the bladder.  VA treatment records in the 1960s and 1970s consistently describe the Head Ears Eyes Nose Throat (HEENT) as benign and never recorded hearing loss.  Although the Veteran has consistently reported right ear hearing loss symptoms since service, the weight of the evidence of record demonstrates that the Veteran has not experienced left ear hearing loss symptoms since service separation.  

The Board further finds that currently diagnosed left ear hearing loss is not etiologically related to active service, specifically the in-service noise exposure.  As noted above, the Veteran was afforded a VA audiological examination in July 2010.  The examiner reviewed the claims file, interviewed the Veteran, performed audiometric testing, and diagnosed the Veteran with mild sloping to moderate sensorineural hearing from 3000 to 8000 Hertz in the left ear.  The examiner then stated that a report of medical examination dated June 1964 noted normal hearing bilaterally, except at 1000 Hertz which revealed mild hearing loss.  A report of medical examination dated February 1965 noted normal hearing bilaterally at all frequencies.  Therefore, the VA examiner opined that it was not at least as likely as not that the Veteran's in-service noise exposure contributed to a hearing loss in either ear.  The Board finds the July 2010 audiological examination to be highly probative evidence that the Veteran's left ear hearing loss is not related to service.  The VA examiner reviewed the claims file, performed audiometric testing, noted the Veteran's reported history, and supported the opinion with a rationale that is consistent with the evidence and the facts as found in this decision.  See Prejean, 13 Vet. App. at 448-9.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed left ear hearing loss and active duty service.  While the Board acknowledges that a lay person is competent to report symptoms as they come to him through his senses, hearing loss is not the type of disorder that a lay person can provide competent evidence on questions of etiology, especially in this case where the Veteran has family history of hearing loss, worked in a printing press for five years after service, and the question involves damage to the nerves (sensorineural hearing loss) from acoustic trauma.  See Layno, 6 Vet. App. at 465 (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person); see also Rucker, at 74 (lay person is not competent to make a competent nexus opinion about a disorder as complex as cancer). 

Here, the etiology of the Veteran's left ear hearing loss is complicated given the Veteran's own statements about his post-service occupational exposure (working at a printing press) and family history (mother wore hearing aid and aunt had hearing problem).  See July 2010 VA examination report.  The Board finds that the Veteran does not have the training, experience, or medical knowledge to render a competent nexus opinion to service.  Instead, the Board attaches greater probative weight to the July 2010 VA audiologist's opinion than to the Veteran's lay statements.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for left ear hearing loss, and the claim must be denied.

Service Connection for Tinnitus

The Veteran contends that he has tinnitus that is attributable to in-service acoustic trauma.  He contends that his symptoms of tinnitus have been present since about 1965.  See July 2010 VA examination report.

The Veteran has a current tinnitus disability.  See Veteran's statements dated October 2010 (NOD) and July 2010 (VA examination report); See also Charles v. Principi, 16 Vet. App. 370 (2002).  

On the question of in-service injury or disease, the Board has already found that the Veteran was exposed to acoustic trauma during service as an air policeman responsible for guarding the flightline.

The Board further finds that the weight of the competent evidence demonstrates that currently diagnosed tinnitus is not related to or caused by the in-service acoustic trauma.  As previously noted, the Veteran underwent an audiological VA examination in July 2010.  During the evaluation, the Veteran reported experiencing "a little ringing in both ears."  The Veteran described the tinnitus as periodic with an onset date of around 1965.  The VA examiner reviewed the claims file, performed audiometric testing, and then opined that it was not at least as likely as not that the Veteran's periodic tinnitus in both ears was related to his in-service noise exposure.  The examiner noted that there were not claims, evaluations, diagnoses, or treatment for tinnitus in service within 12 months of discharge.  Further, in VA treatment records dated October 2008, June 2009 and August 2009, the Veteran specifically denied symptoms of tinnitus.  

The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed tinnitus and active service; however, the Board does not find the Veteran's statements credible.  Although the Veteran now, pursuant to a VA compensation claim, asserts that his tinnitus began in service, the more contemporaneous treatment records, to include the October 2008, June 2009 and August 2009 VA treatment notes, are negative for any complaints by the Veteran for tinnitus.   The Veteran's histories and complaints during VA treatment records were made for treatment purposes, so have a high probative value.  Such lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  This evidence further weighs against a finding that the Veteran's tinnitus was incurred in or is otherwise related to service.

Based on the evidence of record, the Board finds that the weight of the competent and credible evidence is against a finding of relationship between the Veteran's current tinnitus and the loud noise exposure during service.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Pes Planus

The Veteran maintains that his bilateral pes planus disorder was aggravated during service because he had to spend long hours standing guard on duty.  See October 2010 notice of disagreement.  

Upon review of service treatment records, the Board finds that pes planus was "noted" at service entrance in June 1964.  Since pes planus was specifically noted  upon enlistment examination, the presumption of soundness at service entrance does not attach.  See 38 U.S.C.A. § 1111.

As noted above, in deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder, 5 Vet. App. at 271.  The primary question then is whether the preexisting pes planus disorder was shown to have increased in severity during active service.  See Hunt at 297; see also Davis at 1346 (explaining that, for non-combat Veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

Here, service treatment records are negative for any complaints or treatment pertinent to the Veteran's feet.  The Veteran's February 1965 service separation examination report reflects "moderate" pes planus, right slightly more than left, with no oversion, and "asymptomatic."  

Post-service VA treatment records include an October 2009 podiatry consult.  During the evaluation, the Veteran reported that he had worn custom orthotics since the early 1970s for foot pain.  

In June 2010, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he did not know he had flat feet until the service separation examination.  He stated that he was not having any discomfort in service, except his shoes were too small.  The Veteran further noted that he had no difficulties with his feet in service, except for some minor blisters.  According to the Veteran, he was not bothered by his flat feet until he stated working at the Post Office in 1977 as a carrier.  The June 2010 VA examiner diagnosed the Veteran with bilateral pes planus, but did not provide an opinion as to the etiology of his disorder.

In July 2010, the Veteran was afforded a second a VA examination to assist in determining the etiology of his pes planus disorder.  After review of the claims file, the VA examiner opined that currently diagnosed pes planus was less likely as not permanently aggravated by service.  In support of this opinion, the examiner stated that the Veteran served on active duty for less than one calendar year.  There was no logical reason to believe that the Veteran's military duty as a flight line security guard would or could induce stress to the feet competent to permanently aggravate his pes planus (as might have been the case for parachute infantry or equipment loader over several years of service).  The Veteran was also noted to have pes planus on entry into service and was noted to be asymptomatic at service separation.  Further, the examiner noted that the Veteran's main foot trouble was pain at the insertion of the achilles tendon, which is achilles tendonitis, not a pes planus related symptom.    

The Veteran has not provided any competent evidence showing that pes planus permanently increased in severity during his period of active service.  In a February 2014 written brief, the Veteran's representative generally asserts that the pre-existing pes planus disorder was aggravated in service.  This statement is not sufficient evidence of permanent aggravation of the pes planus disorder in service 40 years prior.  The Board finds that the service treatment records and examination reports are more probative and establish that the pre-existing foot condition was not aggravated during active service.

Accordingly, and upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's pre-existing pes planus disorder, which was noted at entrance into service, underwent any increase in severity during service.  For these reasons, the Veteran's appeal as to this issue must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for pes planus is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


